Citation Nr: 0941676	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
operative residuals of a torn meniscus of the left knee, 
evaluated as 10 percent disabling prior to March 27, 2008, 
and in excess of 20 percent from that date.  

2.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St, 
Petersburg, Florida, that denied the benefits sought on 
appeal.  The Veteran, who had active service from September 
1981 to August 2003, appealed that decision, and the case was 
referred to the Board for appellate review.  In September 
2008, the Board returned the case for additional development, 
and the case was subsequently returned to the Board for 
further appellate review.  



FINDINGS OF FACT

1.  Prior to March 30, 2007, the left knee was not shown to 
have been productive of frequent episodes of locking, pain 
and effusion into the joint, or manifested moderate recurrent 
subluxation or lateral instability, limitation of flexion to 
45 degrees, or limitation of extension to 10 degrees.

2.  After March 30, 2007, the left knee is not shown to have 
manifested severe recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, or 
limitation of extension to 20 degrees.

3.  The Veteran has Level III hearing in the right ear and 
Level III hearing in the left ear.



CONCLUSIONS OF LAW

1.  Prior to March 30, 2007, the criteria for an initial 
evaluation in excess of 10 percent for post-operative 
residuals of a torn meniscus of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 
5259 (2009).  

2.  From March 30, 2007, the criteria for an evaluation in 
excess of 20 percent for post-operative residuals of a torn 
meniscus of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71, 4.71a, Diagnostic Code 5258 (2009).  

3.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002): 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2003, May 2007, July 2007, 
January 2008 and April 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the evidence of record contains the Veteran's 
post-service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's increased rating claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains several VA examination reports 
pertaining to the issues on appeal.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the increased rating issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.


Background & Evidence

The service treatment records (STRs) reveal that the Veteran 
underwent an arthroscopic meniscectomy on his left knee in 
September 1996.  STRs also demonstrated shifts in the 
Veteran's hearing thresholds.  

In the July 2004 rating decision, the RO granted service 
connection for residuals of left meniscectomy which was 
assigned a noncompensable (0 percent) disability rating from 
September 1, 2003.  In a May 2007 rating decision, the RO 
granted service connection and a noncompensable (0 percent) 
disability rating for bilateral hearing loss, effective March 
24, 2007.  The RO also increased the rating for the Veteran's 
left knee disability to 10 percent, effective September 1, 
2003.  In a July 2009 rating decision, the RO partially 
granted the benefits sought on appeal, and awarded the 
Veteran a 20 percent rating for his service-connected left 
knee disability, effective March 27, 2008.  

VA, service department, and private clinical records reflect 
occasional treatment during the 2000s for left knee 
complaints and hearing loss.  

On VA audiometric testing in April 2004, puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz, on the right were 25, 20, 25, and 20, 
respectively, with an average decibel loss of 23, and on the 
left 30, 25, 25, 30, respectively, with an average decibel 
loss of 28.  The speech discrimination scores were 96 percent 
in the right ear and 94 percent in the left ear.

During an April 2004 VA general medical examination, the 
Veteran gave a 10-year history of knee pain with 
meniscectomies performed on both knees.  Evaluation revealed 
no effusion, but there was tenderness in left medial joint 
line.  Flexion was from 0-120.  The McMurray test was 
positive with negative varus/valgus and anterior drawer 
tests.  There was no additional limitation of motion due to 
pain, weakness, fatigue, or lack of endurance after 
repetitive motion.  An X-ray revealed mild degenerative 
changes in the left knee.  

On VA general medical examination in October 2005 the Veteran 
gave a history of 10 years of intermittent knee pain.  
Evaluation revealed no effusion, but there was tenderness in 
left medial joint line.  Flexion was from 0-120.  The 
McMurray test was positive with negative varus/valgus and 
anterior drawer tests.  There was no additional limitation of 
motion due to pain, weakness, fatigue, or lack of endurance 
after repetitive motion. 

During a VA examination in March 2007, the Veteran's left 
knee was noted to have effusions, heat, tenderness, guarding, 
and painful motion.  On evaluation, there were reports of 
giving way, instability, pain, weakness, incoordination, and 
decreased speed of joint motion.  The Veteran also reported 
having daily or more frequent episodes of locking.  There was 
no patellar abnormality, but the meniscus was abnormal as it 
was torn.  The McMurray test was negative with pain during 
the maneuver.  Active range of motion was from 0 to 105 
degrees with pain at the extreme of range of motion both 
actively and passively.  The diagnosis was residuals of torn 
meniscus with left meniscectomy.  

On VA audiometric testing in March 2007, puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz, on the right were 25, 25, 30, and 25, 
respectively, with an average decibel loss of 26, and on the 
left 30, 20, 30, 35, respectively, with an average decibel 
loss of 29.  The speech discrimination scores were 78 percent 
in the right ear and 80 percent in the left ear.

During a private orthopedic evaluation in April 2008 the 
Veteran was noted to have 16 degrees of extension to 60 
degrees of flexion in his left knee.  Subsequent private 
orthopedic evaluations, in June 2008 and June 2009, noted 
that there was no joint deformity regarding the left knee and 
there was no heat, swelling, erythema, or effusion.  Range of 
motion was said to be full.  
  
VA audiometric testing in May 2008 revealed that puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, and 4000 Hertz, on the right were 45, 35, and 40, 
respectively, and on the left 35, 40, and 50 respectively.  
The speech discrimination scores were 78 percent in the right 
ear and 80 percent in the left ear.

During a January 2009 VA orthopedic examination the Veteran 
complained of constant effusions, pain, stiffness, locking, 
and instability in the left knee.  He said that he had daily 
or more episodes of locking in the knee.  He said that is 
knee flared up weekly and these episodes lasted one or two 
days.  Evaluation revealed no clicks, snaps, crepitation, or 
grinding.  A left knee effusion was reported.  There was no 
instability, dislocation, locking, or mass in the knee noted.  
The McMurray's test was negative.  Left knee flexion was from 
0 to 80 degrees, and left knee extension was limited by 10 
degrees.  There was objective evidence of pain on repetitive 
motion of the knee.  X-rays revealed mild degenerative joint 
disease.  

After a January 2009 VA audiology examination it was reported 
that the results were unreliable and were not to be used for 
adjudication and that functional factors overlay any hearing 
loss.  


Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5261, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee, permits a 30 percent rating 
for favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Analysis

Of the VA audiology evaluations conducted during the appeal 
period that are sufficiently detailed to provide a basis for 
evaluation of hearing loss, the audiology test of March 2007 
revealed the greatest degree of hearing impairment.  On that 
occasion, the Veteran had a puretone threshold in the left 
ear of 29 decibels with 80 percent correct speech 
discrimination and a pure tone threshold of 26 decibels in 
the right ear with 78 percent correct speech discrimination.  

Since the audiometric results do not constitute an 
exceptional pattern of hearing loss under puretone threshold 
under 38 C.F.R. § 4.86, an exceptional pattern of hearing 
impairment is not shown in this case.  Accordingly Table VI 
is to be used.

Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 26 is in the range of 
between 0 and 41 average pure tone decibel loss, and the 
speech discrimination score of 78 percent is in the range of 
between 76 and 82 percent, which yields a numerical 
designation of III.  For the left ear, the average puretone 
decibel loss of 29 is also in the range of between 0 and 41 
puretone decibel loss, and the speech discrimination score of 
80 percent is in the range of between 76 and 82 percent, 
which also yields a numerical designation of III.

Applying the results of TABLE VI, the numeral designations of 
III for the right ear and III for the left ear, to TABLE VII 
yields a disability rating of 0 percent under Diagnostic Code 
6100.

Upon review of the evidence of record regarding the Veteran's 
increased rating claim for bilateral hearing loss, the Board 
finds that the Veteran does not meet the schedular 
requirements for an initial compensable rating under 
Diagnostic Code 6100.  As such, a compensable rating for 
bilateral hearing loss is denied.  

In regards to the Veteran's claim for an increased initial 
evaluation for a left knee disability, the Board notes that 
the Veteran was awarded an initial 10 percent rating for his 
left knee disability from September 1, 2003, and a 20 percent 
rating was awarded, effective March 30, 2008, under 
Diagnostic Codes 5259 and 5258, respectively, for removed and 
dislocated semilunar cartilage.  

For the reasons stated below, the Board finds that a 20 
percent rating for the Veteran's left knee disability should 
be awarded as of March 30, 2007.  The Veteran is not entitled 
to a rating in excess of 10 percent prior to March 30, 2007 
for his left knee disability as there was no evidence of 
frequent episodes of locking, pain, and joint effusion, and 
the 10 percent rating is the maximum rating under Diagnostic 
Code 5259.  Upon VA examination on March 30, 2007, the 
Veteran was indeed found to have frequent episodes of 
locking, pain, and joint effusion, and this is the first date 
wherein the Veteran meets the schedular criteria for a 20 
percent rating under Diagnostic Code 5258.  The 20 percent 
rating currently assigned is the maximum evaluation possible 
under this Diagnostic Code.  Thus, a 10 percent rating prior 
to March 30, 2007 is continued, and a 20 percent rating from 
March 30, 2007, is awarded for the Veteran's left knee 
disability.  

The Board has also considered whether the Veteran may be 
entitled to higher staged ratings under other relevant 
diagnostic codes.  At no time during the appeal period has 
knee instability been found on VA examinations in April 2004, 
October 2005, March 2007, and January 2009.  As this is the 
case, it is apparent that the criteria for an evaluation in 
excess of the 10 and 20 percent for the dates indicated above 
for left knee disability under Diagnostic Code 5257 is not 
warranted since the clinical evidence does not demonstrate 
recurrent subluxation or lateral instability in the left 
knee.  Additionally, the Veteran is not entitled to a 
separate rating under this Diagnostic Code as the 
symptomatology is overlapping to those evaluated under 
Diagnostic Codes 5258 and 5259, and it would constitute 
pyramiding.  Similarly the provisions of Diagnostic Code 5256 
are not applicable in regard to the Veteran's left knee since 
ankylosis of the left knee has never been demonstrated.  

In regards to entitlement to a separate rating based on 
limitation of flexion under Diagnostic Code 5260, the VA 
examinations in April 2004, October 2005, March 2007, and 
January 2009 have demonstrated some limitation of left knee 
motion but, even with consideration of DeLuca, the findings 
on these examinations do not demonstrate a knee motion loss 
equivalent to knee flexion limited to 45 degrees which is 
required for the assignment of a separate compensable rating 
under Diagnostic Code 5260.  

As for limitation of extension, none of the VA examinations 
conducted during the appeal period demonstrates a limitation 
of left knee extension to 10 degrees as required for a 
separate compensable rating under Diagnostic Code 5261.  The 
greatest degree of limitation of extension was 16 degrees 
noted on private evaluation in April 2008.  Moreover, 
evaluations conducted both prior to and subsequent to this 
evaluation indicated extension of the left knee to be much 
better than demonstrated on that occasion.  In view of this, 
the criteria for a separate 10 percent rating for limitation 
of extension of the left knee (to 10 degrees) under 
Diagnostic Code 5261 have not been met.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 10 percent prior to March 30, 2007 and in excess of 20 
percent thereafter for the left knee disability, considering 
the applicable diagnostic codes and additional factors such 
as functional loss due pain, and finally, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected bilateral hearing loss or 
left knee disability, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of these service-connected 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
bilateral hearing loss and left knee disability, the Board 
finds that the evaluations currently assigned adequately 
reflect the clinically established impairment experienced by 
the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial evaluation in excess of 10 percent, prior to March 
30, 2007, for post-operative residuals of a torn meniscus of 
the left knee is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent from March 30, 2007 for 
post-operative residuals of a torn meniscus of the left knee 
is granted.  

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


